Citation Nr: 1419052	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  10-48 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date prior to July 18, 2000, for the grant of service connection for a low back disability.

2.  Entitlement to an effective date prior to July 26, 2002, for the grant of a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to April 1974. 

This case is before the Board of Veterans' Appeals (Board) on appeal from July 2009 and July 2010 rating decisions of the Department of Veterans Affairs (VA) Appeals Management Center (AMC), which assigned the effective dates at issue.  The Veteran timely appealed both decisions.  

In December 2010, the Regional Office (RO) in North Little Rock, Arkansas awarded a July 26, 2002 effective date for TDIU.  Thus, the issue has been characterized as on the title page of this decision.

Review of the Virtual VA paperless claims processing system shows that updated VA examination reports are associated with the Veteran's electronic folder (efolder).  These updated examination reports are not relevant to the issue currently on appeal.  No additional evidence is found with the Veterans Benefits Management System (VBMS) e-folder.  


FINDINGS OF FACT

1.  There was no formal claim, informal claim, or written intent to file a claim of service connection for a low back disability prior to May 6, 1999.

2.  The Veteran submitted an informal claim for service connection for a low back disability on May 6, 1999; a formal claim was not forwarded to him.  

3.  The Veteran had a low back disability on May 6, 1999. 

4.  The Veteran filed a TDIU claim on September 15, 1998, that was not subject to a final decision.  

5.  Prior to May 6, 1999, the Veteran was service connected for left knee disabilities of chondromalacia, rated as 30 percent disabling and degenerative arthritis, rated as 10 percent disabling; urethral stricture disease rated as 20 percent disabling; bilateral plantar calluses, rated noncompensable; and, burns of the right foot rated as noncompensable.  His combined rating was 50 percent. 

6.  Beginning May 6, 1999, the Veteran was service connected for left knee disabilities of chondromalacia, rated as 30 percent disabling and degenerative arthritis, rated as 10 percent disabling; urethral stricture disease rated as 20 percent disabling; lumbar strain rated as 20 percent disabling (based on an award of an earlier effective date rendered in the instant decision); and bilateral plantar calluses, burns of the right foot rated as noncompensable.  His combined rating was 60 percent. 

7.  The schedular requirements for TDIU have not been met at any time during the appeal period.  

8.  The occupational impairment posed by service connected disabilities does not warrant referral of the TDIU to the Director, Compensation and Pension Service for extraschedular consideration.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of May 6, 1999, for the award of service connection for his low back disability, but no earlier, have been met.  38 U.S.C.A. §§ 5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2013).

2.  The criteria for referral to the Director, Compensation and Pension Service for TDIU, on an extraschedular basis, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.16(b) (2013). 

3.  The criteria for an effective date prior to July 26, 2002, for an award of TDIU have not been met.  38 U.S.C.A. §§ 5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.400, 4.16(a) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The appeals for earlier effective dates for service connection for a low back disability and entitlement to TDIU arise from disagreement with the initial effective dates assigned.  The Court has held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 131 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). Therefore, no further notice is required under the VCAA.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA obtained the Veteran's service treatment records and all of the identified relevant post-service VA treatment records and private medical records.  The Veteran was not afforded a VA examination for either claim.  A remand to obtain a VA examination would raise no reasonable possibility of substantiating the claim.  38 C.F.R. § 3.159(d).  This is so because the issues on appeal do not concern medical evidence.  Rather, they depend on the currently assigned effective dates of his combined disability rating and whether his prior statements constitute a claim.  Accordingly, the Board is satisfied that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) have been satisfied. 

II. Effective date prior to July 18, 2000, for an award of service connection for a low back disability.

The Veteran contends that the effective date for service connection for his low back disability should be prior to July 18, 2000.  (See February 2010 Notice of Disagreement.)  An effective date of May 6, 1999, but no earlier, for a low back disability is granted as detailed below.

The effective date of an award of disability compensation based on direct service connection shall be the day following separation from active service or the date entitlement arose if a claim is received within one year after separation from service; otherwise, the effective date shall be the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2). The effective date of the grant of benefits based on a reopened claim shall be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r).

Under the provisions of 38 C.F.R. § 3.155 any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the VA may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal application, an application form will be sent to the claimant, and if a formal claim is filed within one year of that date it will be considered filed as of the date of the receipt of the informal claim.

If a formal claim (VA Form 21-526) "is returned within one year of its receipt," then the effective date for the award of service connection "will be the date of the informal claim"; if the formal claim is received after one year of its receipt, the effective date will be the date of VA's receipt of the formal application form. Jernigan v. Shinseki, 25 Vet. App. 220, 229 (2012) (discussing 38 U.S.C. § 5103(b); 38 C.F.R. § 3.155).  However, the effective date of a claim will be the date of the informal claim if VA did not send a claimant a formal application form after receiving an informal claim, as required by § 3.155, because the one-year time limit to return the formal claim did not begin.  See, e.g., Quarles v. Derwinski, 3 Vet. App. 129, 137 (1992) (cited in Jernigan, 25 Vet. App. at 225, n.5).

In this case, the AOJ recognized the Veteran as having a filed a claim on July 18, 2000.  Review of the substantive appeal received by VA on May 6, 1999, shows that the Veteran intended to seek disability compensation for a claimed low back disability.  Although his statements are ambiguous as to whether he believed had already filed a claim, they do constitute an informal claim within 38 C.F.R. § 3.155.  The AOJ did not forward a formal application form.  The medical records show that the Veteran had a low back disability prior to May 6, 1999.  Review of the record prior to May 6, 1999 does not reveal an unadjudicated formal or informal service connection claim for a low back disability.  Accordingly, an earlier effective date of May 6, 1999 for service connection for a low back disability is warranted.  Id.; 38 C.F.R. §§ 3.155, 3.400(b)(2).  

In summary an effective date of May 6, 1999, for the award of service connection for his low back disability, but not earlier, is assignable.  This outcome results from resolving all reasonable doubt in the Veteran's favor.

III. Earlier effective date for TDIU

The current effective date for entitlement to TDIU is July 26, 2002.  On this date, the Veteran met the schedular TDIU criteria under 38 C.F.R. § 4.16(a) based upon the newly recognized disability of depression associated with a left knee disability.  He contends that he filed a TDIU claim in 1998 and was disabled due to service connected disabilities at that time.  

 (i) Date of the TDIU claim

As detailed below, the record shows that the Veteran filed a formal TDIU claim received by VA on September 15, 1998.  The claim was filed in connection with an increased rating, rather than part of an initial rating following the grant of service connection.  Dalton v. Nicholson, 21 Vet. App. 23, 32-34 (2007); See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Hence, the TDIU claim in question is properly characterized as a claim for an increase.  

On the formal TDIU claim received by VA on September 15, 1998, the Veteran claimed that he was disabled by left knee, neck, back, and left wrist disabilities and had been disabled since April 1987.  The RO issued a decision denying the claim in April 1999.  In May 1999, the Veteran asserted he was entitled to TDIU based upon his left knee disability.  

In November 2000, the Board found that the May 1999 statement constituted a notice of disagreement (NOD) with the September 1998 RO decision denying TDIU and remanded the issue of TDIU for issuance of a Statement of the Case (SOC).  

The RO denied the claim in an October 2001 RO decision and an October 2001 Supplemental Statement of the Case (SSOC).  38 C.F.R. § 3.155; see Quarles, supra.  Within a year of the RO decision, the Veteran submitted numerous letters from his private treating orthopedist to the U.S. Department of Labor and U.S. Postal Service on July 16, 2002.  The letters spanned from 1989 to 2002.  These letters indicated that the Veteran was unemployable due to his service connected left knee disability, among other orthopedic and neuropsychological impairments.  The Board finds that these letters received on July 16, 2002, are new and material evidence received within a year of the October 2001 RO decision.  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b).  Consequently, the October 2001 RO decision is not final.  Id.; 38 C.F.R. § 3.400(q)(1).  

Briefly, the Board notes that in addition to general laws and regulations governing claims discussed above, increased rating claims have additional considerations in determining the date of filing an informal claim.  The considerations are based upon certain reports of hospitalization and private medical evidence.  38 C.F.R. § 3.157.  Review of the record does not show that the Veteran submitted medical evidence showing the in effect service connected disabilities caused unemployment prior to September 15, 1998, and these liberalizing provisions are not for further consideration.  See id.

Since the October 2001 RO decision was not a final denial of the original claim filed on September 15, 1998, the issue is whether an earlier effective date for TDIU is warranted based upon this claim and is discussed below.  

(ii) Earlier effective date for TDIU based upon the September 15, 1998 claim 

The effective date of an increase in disability compensation is the earliest date as of which it is factually ascertainable that an increase in disability has occurred if a claim is received within one year of such date.  (Again, as discussed above, the TDIU claim was filed as an increased rating.)  Otherwise, the effective date is the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2) (2013).  The Court has held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where an increase in disability precedes a claim for an increased disability rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) applies.  See Harper v. Brown, 10 Vet. App. 125, 126 (1997).  Thus, three possible dates may be assigned depending on the facts of a case:

(1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1)); 

(2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or 

(3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)). 

Harper, 10 Vet. App. at 126. 

Thus, determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2) (2013).  Notably, as discussed above, the TDIU claim received on September 15, 1998, was not finally denied, and the issue is when an increase in disability occurred based upon this date of claim.  

In order to meet the criteria for an award of TDIU, there must be impairment so severe that it is impossible to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected 
disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for a TDIU award.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned provided that if there is only one service-connected disability, this disability shall be rated at 60 percent or more.  When there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more, and the disabled person must be unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).  Thus, the Board must evaluate whether there are circumstances, apart from any non-service-connected conditions and advancing age, which would justify a total rating based on unemployability.  A TDIU claim is an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 (1994). 

Prior to May 6, 1999

Throughout the appeal period in question, the Veteran was service connected for left knee disabilities of chondromalacia, rated as 30 percent disabling and degenerative arthritis, rated as 10 percent disabling.  Urethral stricture disease was rated as 20 percent disabling.  Pertinent noncompensable disabilities included bilateral plantar calluses and burns of the right foot.  Beginning May 6, 1999, the Veteran was service connected for chronic lumbar strain as 20 percent disabling.  His combined disability rating was 50 percent prior to May 6, 1999 and 60 percent thereafter.  In neither case have the criteria under 38 C.F.R. § 4.16(a) been met- even considering the knee and back evaluations as arising from one common etiology, his overall rating does not rise to 70 percent, as required when there is more than one service-connected disability.  

Again, prior to May 6, 1999, the Veteran did not meet the schedular TDIU criteria.  The Board may not award TDIU on an extraschedular basis in the first instance.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  Rather, the Board must determine if the evidence warrants referral to the Director of Compensation and Pension Service (C&P Director) for consideration on an extraschedular basis.  Id.; 38 C.F.R. § 4.16(b).  

Entitlement to the benefit on an extraschedular basis may be considered by the C&P Director when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, even though percentage requirements are not met, with consideration given to the Veteran's background including his employment and educational history.  38 C.F.R. §§ 3.321(b), 4.16(b).  In determining whether the Veteran is entitled to a TDIU rating, neither nonservice-connected disabilities, nor advancing age may be considered.  38 C.F.R. § 4.19.

The Veteran was unemployed during this period.  U.S. Postal Service records from September 1998 reflect that the Veteran had been on workers' compensation from October 1988 to August 1998.  He had not worked since April 1987.  

In June 1998, Dr. H.C. clinically examined the Veteran.  He reviewed X-rays showing degenerative changes of the cervical and lumbar spines.  Left knee X-rays revealed early postoperative degenerative changes.  X-rays of the left wrist showed degenerative changes at the radiocarpal joint.  The Veteran's chief complaint was neck pain, tightness of cervical spine, inability to flex, extend, and rotate his neck.  He complained about chronic left wrist pain, cephalgia, headaches, and radiating low back pain.  Clinical evaluation showed restricted motion of the neck by 50 percent and lumbar spine by 10 to 20 percent.  The Veteran had a ganglion cyst on his right wrist.  He had 1 centimeter atrophy on his left thigh and 3 cm atrophy on his left calf.  He had complete flexion/ extension of his left knee with some evidence of medial instability.  Drawer testing was negative.  He exhibited full reflexes of the knees and ankles.  Dr. H.C. listed diagnoses of postoperative status of the left knee with atrophy of the quadriceps and chronic pain syndrome, neck disability, lumbar disability, and left wrist ganglion cyst.  He would have occupational difficulty with standing, sitting, stooping, and bending.  He stated that the Veteran was unable to return to work as a clerk.  

In August 1998, Dr. H.C. reported that the Veteran recently had a functional capacity evaluation.  It concluded that the Veteran was limited to light work.  The physical findings were unchanged from June 1998 with restriction of cervical motion and chronic pain.  He believed that further orthopedic treatment was unnecessary and recommended treatment on an as needed basis.  He noted that the Veteran had frequent flare-ups of cervical and knee pain.   

In February 1999, Dr. H.C. noted that the Veteran had a new left knee brace. Clinical findings were grossly similar to June 1998.  He commented that the Veteran was a poor candidate for rehabilitation.  

In May 1999, the Veteran stated that he was unemployed due to his left knee disability.  

The Veteran has a high school diploma and occupational experience as a Postal Clerk.  See September 1998 TDIU claim.  He contends that his service connected left knee disability wholly precluded gainful employment prior to May 6, 1999.  

Review of Dr. H.C.'s contemporaneous reports indicate that neck and back disabilities, which at the time were non-service connected, were the primary orthopedic disabilities.  See December 1999 and May 2000 Dr. H.C. letters.  Notably, the June 1998 clinical evaluation showed the Veteran to have full extension and flexion of the left knee with some evidence of medial instability.  His chief complaints during this period are noted to be neck and low back pain.  He is not shown to have any significant occupational impairment from his urethral stricture disease or various noncompensable service connected disabilities.  Prior to May 6, 1999, the evidence does not show that the service connected disabilities precluded him from securing and following a substantially gainful occupation consistent with his occupational history and education.  

In conclusion, the preponderance of the evidence weighs against a referral to the Director, Compensation and Pension Service for consideration of TDIU on an extraschedular basis prior to May 6, 1999.  Bowling, 15 Vet. App. at 10; 38 C.F.R. §§ 3.102, 4.16(b).  




(b)  TDIU beginning May 6, 1999

In December 1999, Dr. H.C. reported that the Veteran had recently sought treatment for neck and low back pain.  His restriction of cervical motion was greater than 50 percent with spasm on multiple examinations.  He also had left knee, ganglion cyst, and neuropsychiatric problems.  He believed the Veteran was totally disabled and a poor rehabilitation candidate.  

In May 2000, Dr. H.C. recited recent X-rays studies of the neck, low back, left knee, and left wrist.  He stated the Veteran's "major trouble" is progressive, chronic neck pain, as well as low back pain, headaches, shoulder pain, and left wrist pain from the recent cyst excision.  He stated that the Veteran's major complaints remained the same, but he also had chronic left knee pain and instability.  As relevant, clinical examination of the left knee showed minimal atrophy of the left thigh and significant atrophy of the left calf (2 cm).  He had pain of the medial lateral left knee.  There was no ligamentous instability.  He had a slightly positive drawer sign.  He had difficulty stopping, bending, and squatting, which caused pain.  However, he could perform these activities.  Reflexes of the knee and ankles were diminished.  Dr. H.C. concluded that the Veteran continued to have progression of the degenerative disc disease of the low back and neck.  The Veteran also had underlying psychiatric problems.  Consequently, Dr. H.C. reiterated that the Veteran will not be successfully rehabilitated due to his psychiatric and orthopedic disabilities.  

Dr. H.C. authored a June 2001 letter.  He stated that he had recently provided the Veteran with his annual orthopedic examination.  Recent X-rays of the left knee showed progressive osteoarthritis and instability of the knee.  X-rays of the lumbar spine showed progression of lumbar degenerative disc disease.  He noted that most of the pain is from the neck, spine, and both shoulders.  The Veteran had chronic low back pain affecting both hips.  He continuously had to wear a left knee brace for stabilization and experienced constant pain.  Clinical examination showed restricted range of motion of the neck of 50 percent.  Lumbar spine showed restricted motion in all planes of about 10 to 20 percent.  Left knee had complete flexion and extension limited to 20 degrees.  He had 2 cm calf atrophy and 1 cm thigh atrophy.  Drawer sign showed some weakness and medial and lateral instability.  He stated that the effects of the work injury had not ceased.  He assessed progressive degenerative joint disease, primarily of the neck, low back, and left knee.  

In August 2001, the Veteran was afforded a VA genitourinary examination.  He had not been under any recent urological treatment.  He had been performing clean intermittent catheterization once or twice a month.  After interview and review of the record, the VA examiner concluded that the Veteran had urethral stricture disease that required self-catheterization for dilation. 

In November 2001, Dr. H.C. provided another letter.  He noted the continued musculoskeletal problems and that the Veteran's ganglion cyst had enlarged.  He identified current problems as neck, low back, left wrist, and left knee disabilities.  The clinical findings were unchanged from prior clinical examinations.  He confirmed that he believed the Veteran remained disabled.  A similar assessment was given in a February 2002 letter.  

For this period, the Veteran's low back disability is now recognized as a service connected disability.  Dr. H.C. repeatedly identifies it and the service connected left knee disability as significant disabilities in making his determination that the Veteran is unemployable during the period in question.  Again, as the schedular criteria for an award of TDIU under 38 C.F.R. § 4.16(a) have not been met, an award is not warranted on this basis.  However, the record for this period raises the need for extraschedular referral.  


ORDER

An effective date of May 6, 1999, for the award of service connection for his low back disability, but no earlier, is granted.

Referral to the Director, Compensation and Pension Service for entitlement to TDIU on an extraschedular basis prior to May 6, 1999 is denied.

REMAND

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 4.16 (b) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.  In light of the medical evidence of record, it appears that the Veteran's service-connected disabilities may preclude employment and thus referral for extraschedular consideration is appropriate.

Accordingly, the case is REMANDED for the following action:

1. Refer the claim of entitlement to TDIU on an extraschedular basis to the VA Director of the Compensation and Pension Service for an extraschedular consideration under 38 C.F.R. § 4.16(b).

2. After the referral for extraschedular consideration is returned, adjudicate the claim. If benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


